 

Exhibit 10.1

 



Severance Agreement

 

THIS SEVERANCE AGREEMENT (the “Severance Agreement”) is entered into as of
January 29, 2020 (the “Effective Date”) between Ribbon Communications Inc.
(“Ribbon”), Ribbon Communications Operating Company, a wholly owned subsidiary
of Ribbon Communications Inc., (“RCOC” and together with Ribbon, the “Company”)
and Steven Bruny (“Executive” or “you”).

 

1.Definitions. The following capitalized terms used herein shall have the
following meanings:

 

(a)                “Annual Bonus” means the annual variable cash compensation
you are eligible to receive as determined from time to time by the Company,
whether acting through Ribbon’s Board of Directors (the “Board”), a committee
thereof or otherwise, based on the achievement of certain Ribbon Entity and/or
individual performance objectives.

 

(b)               “Base Pay” means your annual base compensation, as determined
from time to time by the Company, whether acting through the Board, a committee
thereof or otherwise, regardless of whether all or any portion thereof may be
deferred under any deferred compensation plan or program of the Company.

 

(c)                “Cause” means termination of your employment by the Company
upon the occurrence of any of the following: (i) your commission of bribery in
violation of the Code of Conduct (or similar policy) of the Company or other
Ribbon Entity employing you at the relevant time and/or local law and regulation
including, without limitation, the UK Bribery Act, (ii) your engaging in acts in
the course of your employment with any Ribbon Entity that constitute theft,
fraud or embezzlement, (iii) your intentional or negligent misconduct which
materially and adversely affects any Ribbon Entity and which is not cured (to
the extent curable) within thirty (30) days following your receipt of written
notice of such misconduct, (iv) your unauthorized disclosure of proprietary
information of a confidential nature relating to any Ribbon Entity, which
unauthorized disclosure has a material and adverse effect on any Ribbon Entity,
(v) your material violation of any Ribbon Entity policy, agreement or procedure
which is not cured (to the extent curable) within thirty (30) days following
receipt of written notice of such violation, (vi) your excessive absenteeism,
(vii) your material neglect of duty, (viii) your failure to devote substantially
all of your working time to the business of the Ribbon Entities or to otherwise
perform the duties of your position to the satisfaction of the Board (or your
direct supervisor) which is not cured (to the extent curable) within thirty (30)
days following receipt of written notice of such failure, (ix) your
insubordination or failure to perform and carry out any directive of the Board
(or your direct supervisor), (x) your abuse of alcohol, or unlawful use
(including being under the influence) or possession of illegal drugs, at the
premises of any Ribbon Entity or otherwise while performing (or holding yourself
out as performing) services for or on behalf of any Ribbon Entity, (xi) your
commission of any act that has resulted in (or could reasonably be expected to
result in) conviction of a felony or crime involving moral turpitude or pleading
“no contest” to a felony charge or other criminal charge involving moral
turpitude, (xii) your failure to cooperate with any of the Ribbon Entities
and/or their professional advisors in any investigation (whether internal or
external) or any formal legal or investigative proceeding, or (xiii) your
engagement in any conduct, including any violation of applicable law, that may
reasonably result in material and adverse injury to the business or reputation
of any Ribbon Entity. The determination of whether a termination of your
employment is for Cause shall be made by the Board (or its designee) in its sole
discretion.

 





 

 

(d)                “Change in Control” shall have the meaning set forth in the
Incentive Award Plan. Notwithstanding the foregoing, if a Change in Control
constitutes a payment or benefit event with respect to any payment or benefit
hereunder that provides for the deferral of compensation that is subject to
Section 409A, to the extent required to avoid the imposition of additional taxes
under Section 409A, such transaction or event will not be deemed a Change in
Control unless the transaction qualifies as a “change in control event” within
the meaning of Section 409A.

 

(e)                “Change in Control Protection Period” means the period
beginning on the date of the consummation of the Change in Control and ending on
the first anniversary of such Change in Control.

 

(f)                 “Code” means the Internal Revenue Code of 1986, as amended.

 

(g)                “Date of Termination” means the date of termination of your
employment for any reason.

 

(h)                “Disability” means an illness (mental or physical) or
incapacity, which results in you being unable to perform your duties as an
employee of the Company for a period of one hundred eighty (180) days, whether
or not consecutive, in any twelve (12) month period.

 

(i)                 “Equity Awards” means all stock options, restricted stock
units, performance stock units and such other equity-based awards granted
pursuant to the Incentive Award Plan. For the avoidance of doubt, “Equity
Awards” shall not include any cash or cash-based awards granted pursuant to the
Incentive Award Plan.

 

(j)                 “Good Reason” means:

 

i.At any time other than the Change in Control Protection Period, the occurrence
of one or more of the following conditions without your prior written consent:
(A) a material reduction in your then-effective Base Pay (excluding any such
reduction in connection with across-the-board Base Pay reductions for all or
substantially all similarly situated employees), or (B) the relocation of your
primary place of employment to a location more than 30 miles from your
then-present work location; or

 

ii.during the Change in Control Protection Period, the occurrence of one or more
of the following conditions without your prior written consent: (A) a material
reduction in your then-effective Base Pay or target Annual Bonus, (B) the
relocation of your primary place of employment to a location more than 30 miles
from your then-present work location, (C) a material diminution in your
authority, duties or responsibilities for the Ribbon Entities, or (D) any
material breach of any written agreement by and between any Ribbon Entity and
you;

 

provided that, (a) in each case of subsections (i) and (ii), you shall not have
Good Reason unless and until (x) you give the Company written notice describing
the occurrence of Good Reason within 30 days after such occurrence first occurs,
(y) such occurrence is not corrected by the Company within 30 days after the
Company’s receipt of such notice, and (z) you terminate employment no later than
30 days after the expiration of such 30-day correction period; and, (b) in the
case of subsection (ii)(C), you shall not have Good Reason if your temporary
appointment as Interim Co-President and Chief Executive Officer of Ribbon
Communications Inc. is terminated and you are employed in a role substantially
similar in authority, duties or responsibilities to the role you held
immediately before your temporary appointment as Interim Co-President and Chief
Executive Officer

 



2 



 

 

(k)                “Incentive Award Plan” means Ribbon Communications Inc. 2019
Incentive Award Plan (or any successor equity incentive plan of Ribbon).

 

(l)                 “Ribbon Entities” means Ribbon Communications Inc. and its
direct and indirect subsidiaries.

 

2.Term of Agreement. The term of this Agreement will commence as of the
Effective Date and shall continue in effect until the earlier of (a) the third
anniversary of the Effective Date; and (b) the date on which all payments or
benefits required to be made or provided hereunder have been made or provided in
their entirety (the “Initial Term”). Notwithstanding the foregoing, (i) on the
third anniversary of the Effective Date and on each subsequent anniversary
thereafter, this Agreement shall automatically renew and extend for a period of
twelve (12) additional months (each such twelve (12)-month period, collectively
with the Initial Term, the “Term”) unless written notice of non-renewal is
delivered from either party to the other not less than six (6) months prior to
the applicable date on which extension of the then-existing Term would occur,
and (ii) in no event will the Term end prior to the first anniversary of the
date of consummation a Change in Control.

 

3.Termination and Eligibility for Severance.

 

(a)                Accrued Benefits. Upon any termination of your employment,
you will be paid (i) any and all earned and unpaid portion of your Base Pay
through the Date of Termination; (ii) any accrued but unused vacation pay owed
to you in accordance with Company practices up to and including the Date of
Termination; and (iii) any allowable and unreimbursed business expenses incurred
through the Date of Termination that are supported by appropriate documentation
in accordance with the Company's applicable expense reimbursement policies.
Hereafter, items (i) through (iii) in this Section 3 are referred to as “Accrued
Benefits.'' If termination of your employment is for any reason other than (A)
by the Company without Cause (other than due to death or Disability) or (B) by
you for Good Reason, you will be entitled to receive only the Accrued Benefits.

 

(b)               Severance Payment. Subject to Sections 3(c), 5 and 6 of the
Agreement:

 

(i)                 If the Company terminates your employment without Cause
(other than as a result of your death or Disability) or if you terminate your
employment with Good Reason, in each case, outside of the Change in Control
Protection Period, then, in addition to the Accrued Benefits, the Company will
provide you the following severance and related post-termination benefits:

 

(1)                The Company shall, during the period beginning on the Date of
Termination and ending on the twelve (12)-month anniversary of the Date of
Termination, pay to you an amount equal to (A) twelve (12) months of your Base
Pay as in effect immediately prior to the Date of Termination (or, in the case
of termination by you with Good Reason due to material reduction in Base Pay,
your Base Pay in effect immediately prior to such reduction) (the “Non-CIC
Severance Payment”), and (B) if termination of your employment occurs more than
six months following the commencement of the fiscal year in which the Date of
Termination occurs, an amount equal to the Annual Bonus you would have received,
if any, had you remained employed through the end of such fiscal year, prorated
based on the number of days you worked during such fiscal year and calculated
based on actual achievement of the Ribbon Entity performance targets relating to
such Annual Bonus (and assuming any individual, personal performance targets are
achieved at target) (the “Pro Rata Bonus”);

 



3 



 

 

(2)             The Company shall pay you an amount equal to the aggregate sum
of the Company's share of medical, dental and vision insurance premiums for you
and your dependents for the period commencing on the Date of Termination and
ending on the first anniversary thereof (as if you had remained employed and
based on coverage as of immediately prior to termination). For the avoidance of
doubt, if immediately prior to the termination of your employment you were
required to contribute towards the cost of premiums as a condition of receiving
such insurance, the payment hereunder will not cover any such contributions. The
cash payment provided for in this Section 3(b)(i)(2) or Section 3(b)(ii)(2), as
applicable, is referred to herein as the “Continued Benefit Payment”;

 

(3)             Unless otherwise explicitly set forth in the award agreement for
the applicable Equity Award, each outstanding unvested Equity Award held by you
immediately prior to the Date of Termination that is subject to vesting based
solely upon your continuous service with the Company (collectively, “Time-Based
Equity Awards”) that would have vested during the twelve (12)-month period
following the Date of Termination had you remained employed shall remain
outstanding and on the Severance Commencement Date, (I) to the extent you have
timely executed and not revoked the Release Agreement, such Time-Based Equity
Awards shall automatically vest and become exercisable (as applicable) or (II)
to the extent you have not timely executed or have revoked the Release
Agreement, such Time-Based Equity Awards will be forfeited for no consideration;
and

 

(4)             Unless otherwise explicitly set forth in the award agreement for
the applicable Equity Award, each outstanding unvested Equity Award held by you
immediately prior to the Date of Termination that is subject to vesting in whole
or in part based on achievement of performance objective(s) (collectively,
“Performance-Based Equity Awards”) and is eligible to vest based on achievement
of such performance objective(s) for performance periods ending prior to the
Date of Termination or in which the Date of Termination occurs shall remain
outstanding and on the Severance Commencement Date, (I) to the extent you have
timely executed and not revoked the Release Agreement, (x) the portion of such
unvested Performance-Based Equity Award that is eligible to vest based on
achievement of performance objective(s) for performance periods ending prior to
the Date of Termination shall remain eligible to vest and be settled (as
applicable) in accordance with its terms based on actual performance, without
regard for any requirement of continued employment, and (y) a prorated amount of
the portion of such unvested Performance-Based Equity Award that is eligible to
vest based on achievement of performance objective(s) for the applicable
performance periods in which the Date of Termination occurs shall remain
eligible to vest through the end of the fiscal year in which the Date of
Termination occurs and be settled (as applicable) in accordance with its terms
as if the last day of such fiscal year was the last day of the applicable
performance period(s), based on performance targets established by the Company
and actual performance through the end of such fiscal year, without regard for
any requirement of continued employment, or (II) to the extent you have not
timely executed or have revoked the Release Agreement, such Performance-Based
Equity Awards will be forfeited for no consideration. The Company shall prorate
the portion of each unvested Performance-Based Equity Award described in
subsection (y) above based on the number of days of your employment during the
performance period as compared to the total number of days in such performance
period, with such prorated portion of such Performance-Based Equity Awards
eligible to vest and become exercisable at the end of the fiscal year in which
the Date of Termination occurs, based on the actual level of achievement of such
performance objective(s) as of end of the applicable fiscal year (with the
applicable performance objective(s) prorated for any shortened performance
period). Any such determination by the Company shall be final and binding on all
persons (including, without limitation, you). Notwithstanding anything to the
contrary herein, settlement upon vesting (if any) of such Performance-Based
Equity Awards described in subsection (ii) shall occur no later than March 15 of
the calendar year immediately following the calendar year of the Date of
Termination (or otherwise in compliance with Section 409A as required by their
terms). For the avoidance of doubt, any Performance-Based Equity Award with
respect to which performance vesting conditions have been determined to be fully
satisfied prior to or as of the Date of Termination (or, which, in connection
with a Change in Control or otherwise, was converted into an Equity Award solely
subject to time-based vesting) shall be deemed to be a Time-Based Equity Award
for purposes of this Severance Agreement.

 



4 



 

 

(5)             Subject to the provisions of Sections 3(c) and 6, (I) the
Non-CIC Severance Payment shall be paid in equal installments during the twelve
(12)-month period following the Date of Termination in accordance with the
Company’s normal payroll practices beginning on the first payroll date following
the 60th day following the Date of Termination (such payroll date, the
“Severance Commencement Date”), and with the first installment including any
amounts that would have been paid had the Release Agreement been effective and
irrevocable on the Date of Termination, (II) the Pro Rata Bonus, if any, shall
be paid at the same time as annual bonus payments are made to similarly situated
employees of the Company for the applicable year, but in no event shall be paid
earlier than January 1 or later than December 31 of the calendar year following
the year of termination, and (III) the Continued Benefit Payment shall be paid
in lump sum on the Severance Commencement Date, in each case, less applicable
federal, state and other applicable withholdings.

 

(ii)               If the Company terminates your employment without Cause
(other than as a result of your death or Disability) or if you terminate your
employment with Good Reason, in each case, during the Change in Control
Protection Period, then, in addition to the Accrued Benefits, the Company will
provide you the following severance and related post-termination benefits:

 

(1)                The Company shall pay to you a cash lump sum payment in an
amount equal to (A) the sum of twelve (12) months of your Base Pay as in effect
immediately prior to the Date of Termination and your target Annual Bonus for
the calendar year in which the Date of Termination occurs (or in the case of
termination by you with Good Reason due to material reduction in Base Pay and/or
target Annual Bonus, your Base Pay and/or target Annual Bonus in effect
immediately prior to such reduction, as applicable) (the “CIC Severance
Payment”), and (B) if termination of your employment occurs more than six months
following the commencement of the fiscal year in which the Date of Termination
occurs, the Pro Rata Bonus;

 

(2)             The Company shall pay you an amount equal to the aggregate sum
of the Company's share of medical, dental and vision insurance premiums for you
and your dependents for the period commencing on the Date of Termination and
ending on the first anniversary thereof (as if you had remained employed and
based on coverage as of immediately prior to termination). For the avoidance of
doubt, if immediately prior to the termination of your employment you were
required to contribute towards the cost of premiums as a condition of receiving
such insurance, the payment hereunder will not cover any such contributions; and

 



5 



 

 

(3)                Unless otherwise explicitly set forth in the award agreement
for the applicable Equity Award, any unvested Equity Awards outstanding
immediately prior to the Date of Termination shall automatically become fully
vested and exercisable (as applicable) as of the Date of Termination; provided
that any Performance-Based Equity Award shall vest assuming a target level of
achievement for each applicable performance objective(s).

 

(4)             Subject to the provisions of Sections 3(c) and 6, (I) the CIC
Severance Payment shall be made in a lump sum on the Severance Commencement
Date, (II) the Pro Rata Bonus, if any, shall be paid at the same time as annual
bonus payments are made to similarly situated employees of the Company for the
applicable year, but in no event shall be paid earlier than January 1 or later
than December 31 of the calendar year following the year of termination, and
(III) the Continued Benefit Payment shall be paid in lump sum on the Severance
Commencement Date, in each case, less applicable federal, state and other
applicable withholdings.

 

(c)                Release. Any amounts payable pursuant to Section 3(b)(i) or
Section 3(b)(ii), as applicable (collectively, the “Severance Benefits”), shall
be in lieu of notice or any other severance benefits to which you might
otherwise be entitled from any Ribbon Entity. Notwithstanding anything to the
contrary herein, the Company's provision of the Severance Benefits will be
contingent upon your timely execution and non-revocation of a general waiver and
release of claims agreement in a form to be provided by the Company (a “Release
Agreement”), subject to the terms set forth herein. You will have twenty-one
(21) days (or, in the event that your termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), forty-five (45) days) following your receipt of the Release Agreement
to consider whether or not to accept it. If the Release Agreement is signed and
delivered by you to the Company, you will have seven (7) days from the date of
delivery to revoke your acceptance of such agreement (the “Revocation Period”).
If you do not timely execute or if you subsequently revoke the Release
Agreement, you shall be required to pay to the Company, immediately upon demand
therefor, the amount of any payments or benefits you received in connection with
any portion of Equity Awards that was eligible to vest pursuant to Section 3(b)
(including, without limitation, proceeds received or realized by you from the
sale or surrender of any shares underlying such Equity Awards in connection with
applicable tax withholding).

 

(d)                The provisions of this Section 3 shall supersede in their
entirety any severance payment provisions in any severance plan, severance
policy, severance program or other severance arrangement maintained by the
Company or any of its affiliates (or any of their respective predecessors). The
Company shall have no further obligation to you in the event of termination of
your employment for any reason at any time, other than those obligations
specifically set forth in this Section 3.

 

4.       Mitigation. You shall not be required to mitigate the amount of any
payment or benefit provided for in Section 3 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in
Section 3 be reduced by any compensation earned by you as the result of
employment by another employer or by retirement benefits after the Date of
Termination or otherwise, subject to Section 5; provided, however, that any
loans, advances or other amounts owed by you to the Company may be offset by the
Company and its affiliates against amounts payable to you under Section 3 to the
greatest extent permitted by applicable law.

 



6 



 

 

5.       Restrictive Covenants and Other Conditions. You acknowledge and agree
that you are a party to that certain Confidentiality, Non-Competition and
Assignment of Inventions Agreement, dated as of March 20, 2012, and such
agreement remains in full force and effect (the “Restrictive Covenant
Agreement”). In the event of (a) your material breach of the Restrictive
Covenant Agreement, (b) your engagement in any act or omission after the Date of
Termination that would have constituted “Cause” under subsections (ii) through
(iv), (xii) or (xiii) of the definition thereof (without regard for any cure
periods therein) for termination of your employment had you remained employed
after the Date of Termination, or (c) the Company’s determination in good faith
that facts or circumstances existed on the Date of Termination that, if known by
the Company on the Date of Termination, would have constituted Cause, the
Company shall be entitled to cease all payments and benefits pursuant to Section
3(b), all Equity Awards that vested pursuant to Section 3(b) and any shares of
Company stock you received with respect thereto shall immediately be forfeited,
without payment therefor, and you shall be required to pay to the Company,
immediately upon demand therefor, the amount of any proceeds realized by you
from the sale of any such shares.

 

6.          Section 409A Tax Implications. Any payments or benefits required to
be provided under this Agreement that is subject to Section 409A of the Code
shall be provided only after the date of your “separation from service” with the
Company as defined under Section 409A of the Code and the regulations and
guidance issued thereunder (collectively, “Section 409A”). The following rules
shall apply with respect to distribution of the payments and benefits, if any,
to be provided to you under this Agreement:

 

(a)       To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A. Each installment of the payments and benefits
provided hereunder shall be treated as a separate “payment” for purposes of
Section 409A. If and to the extent (i) any portion of any payment, compensation
or other benefit provided to you pursuant to this Agreement in connection with
your termination of employment constitutes “nonqualified deferred compensation”
within the meaning of Section 409A and (ii) you are a specified employee as
defined in Section 409A(a)(2)(B)(i) of the Code, in each case as determined by
the Company in accordance with its procedures, by which determinations you agree
that you are bound, such portion of the payment, compensation or other benefit
shall not be paid until the first business day that is six (6) months plus one
(1) day or more after the date of “separation from service” (as determined under
Section 409A) (the “New Payment Date”), except such earlier date as Section 409A
may then permit. The aggregate of any payments that otherwise would have been
paid to you during the period between the date of separation from service and
the New Payment Date shall be paid to you in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.

 

(b)               The Company and its employees, agents and representatives make
no representations or warranty and shall have no liability to you or any other
person if any provisions of or payments, compensation or other benefits under
this Agreement are determined to constitute nonqualified deferred compensation
subject to Section 409A but do not satisfy the conditions of that section.
Notwithstanding any provision of this Agreement to the contrary, in the event
that following the Effective Date the Board determines that this Agreement may
be subject to Section 409A, the Board may (but is not obligated to), without
your consent, adopt such amendments to this Agreement or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board determines are necessary or
appropriate to (i) exempt this Agreement from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to this Agreement
or (ii) comply with the requirements of Section 409A and thereby avoid the
application of any penalty taxes under Section 409A.

 



7 



 

 

7.       Section 280G. If any payment or benefit you would receive or retain
under this Severance Agreement, when combined with any other payment or benefit
you receive or retain in connection with a “change in control event” within the
meaning of Section 280G of the Code and the regulations and guidance thereunder
(“Section 280G”), would (a) constitute a “parachute payment” within the meaning
of Section 280G of the Code, and (b) but for this Section 7, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall be either payable in full or in such lesser amount as would result
in no portion of the Payment being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
employment taxes, income taxes, and the Excise Tax, results in your receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. All
determinations required to be made under this Section 7, including whether and
to what extent the Payment shall be reduced and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized
certified public accounting firm or consulting firm experience in matters
regarding Section 280G of the Code as may be designated by the Company (the
“280G Advisor”). The 280G Advisor shall provide detailed supporting calculations
both to you and the Company at such time as is requested by the Company. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any final determination by the 280G Advisor shall be binding upon you and the
Company. For purposes of making the calculations required by this Section 7, the
280G Advisor may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good-faith interpretations
concerning the application of Sections 280G and 4999 of the Code.

 

8.       Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges that the Company is required to withhold. The Company
shall be entitled to rely on an opinion or advice of counsel if any questions as
to the amount or requirement of withholding arise.

 

9.Miscellaneous.

 

(a)This Agreement, together with any written employment agreement or offer
letter to which you may be a party and any agreements referenced herein, will
constitute our entire agreement as to your employment by the Company and will
supersede any prior agreements or understandings, whether in writing or oral,
with respect to the subject matter hereof, other than with respect to any
agreements between you and the Company with respect to confidential information,
intellectual property, non-competition, non-solicitation, non-disparagement,
nondisclosure of proprietary information, inventions and injunctive relief,
including, without limitation, the Restrictive Covenant Agreement; provided that
Section 9(f) supersedes and replaces any prior dispute resolution provisions in
any other prior agreement between you and the Company (including, without
limitation, the Restrictive Covenant Agreement).

 

(b)This Agreement may be executed in more than one counterpart, each of which
shall be deemed to be an original, and all such counterparts together shall
constitute one and the same instrument.

 

(c)The provisions of this Agreement are severable and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions of this Agreement shall nevertheless be
binding and enforceable and except to the extent necessary to reform or delete
such illegal or unenforceable provision, this Agreement shall remain unmodified
and in full force and effect.

 



8 



 

 

 

(d)This Agreement is personal in nature and neither of the parties hereto shall,
without the written consent of the other, assign or otherwise transfer this
Agreement or its obligations, duties and rights under this Agreement; provided,
however, that in the event of the merger, consolidation, transfer or sale of all
or substantially all of the assets of the Company, this Agreement shall, subject
to the provisions hereof, be binding upon and inure to the benefit of such
successor and such successor shall discharge and perform all of the promises,
covenants, duties and obligations of the Company hereunder.

 

(e)All notices shall be in writing and shall be delivered personally (including
by courier), sent by facsimile transmission (with appropriate documented receipt
thereof), by overnight receipted courier service (such as UPS or Federal
Express) or sent by certified, registered or express mail, postage prepaid, to
the Company at the following address: Ribbon Communications Legal Department,
3605 E. Plano Parkway, Plano, Texas 75074, Attn: Head of Legal, and to you at
the most current address we have in your employment file. Any such notice shall
be deemed given when so delivered personally, or if sent by facsimile
transmission, when transmitted, or, if by certified, registered or express mail,
postage prepaid mailed, forty-eight (48) hours after the date of deposit in the
mail. Any party may, by notice given in accordance with this paragraph to the
other party, designate another address or person for receipt of notices
hereunder.

 

(f)Arbitration. Notwithstanding anything to the contrary (including, without
limitation, any other written agreement by and between you and any Ribbon
Entity):

 

i.Any controversy, dispute or claim arising out of or relating to this Agreement
or the breach hereof (a “Dispute”) which cannot be settled by mutual agreement
will be finally settled by binding arbitration in the Commonwealth of
Massachusetts, under the jurisdiction of the American Arbitration Association or
other mutually agreeable alternative arbitration dispute resolution service,
before a single arbitrator appointed in accordance with the arbitration rules of
the American Arbitration Association or other selected service, modified only as
herein expressly provided.  The arbitrator may enter a default decision against
any party who fails to participate in the arbitration proceedings.

 

ii.The decision of the arbitrator on the points in dispute will be final,
non-appealable and binding, and judgment on the award may be entered in any
court having jurisdiction thereof.

 

iii.The fees and expenses of the arbitrator will be shared equally by the
parties, and each party will bear the fees and expenses of its own attorney in
connection with any Dispute; provided that, to the extent the arbitrator
determines you have prevailed on at least one material issue involved in any
Dispute commencing during the Change in Control Protection Period, the Company
shall reimburse you for all reasonable attorneys’ fees in connection with such
Dispute.

 

iv.The parties agree that this Section 9(f) has been included to resolve any
Disputes, and that this Section 9(f) will be grounds for dismissal of any court
action commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award or actions
seeking an injunction or temporary restraining order.  In the event that any
court determines that this arbitration procedure is not binding, or otherwise
allows any litigation regarding a Dispute to proceed, the parties hereto hereby
waive, to the maximum extent allowed by law, any and all right to a trial by
jury in or with respect to such litigation.

 



9 



 

 

v.The parties will keep confidential, and will not disclose to any person,
except as may be required by law or the rules and regulations of the Securities
and Exchange Commission or other government agencies, the existence of any
controversy hereunder, the referral of any such controversy to arbitration or
the status or resolution thereof.

 

(g)This Agreement shall be governed by and interpreted in accordance with the
laws of the Colorado, without regard to the conflict of laws provisions thereof
or of any other jurisdiction.

 

10.   Acceptance. You may accept the terms and conditions described herein by
confirming your acceptance in writing. Please send your countersignature to this
Agreement to the Company, or via e-mail to me, which execution will evidence
your agreement with the terms and conditions set forth herein.

  

* * * * *

  

10 



 



  

IN WITNESS WHEREOF, each of the parties has executed this Severance Agreement,
in the case of the Company by its duly authorized officer, as of the day and
year first above written.

  

EXECUTIVE:

  

/s/ Steven Bruny  



  

COMPANY:

  

By:   /s/ Justin Ferguson         Justin Ferguson     Executive Vice President,
General Counsel     and Corporate Secretary  

 



Signature Page to Severance Agreement





 





 

 

